Title: To Benjamin Franklin from Benjamin Vaughan, 1 August 1778
From: Vaughan, Benjamin
To: Franklin, Benjamin


 
Morning, Augt: 1st: 1778.
Your letter, my dearest sir, was heavenly to me and filled me with the utmost transports. I dare not tell you what I had feared; but I thought your mind must see into every little corner and expectation of my heart, and would acquit me of every thing but the true motive. It has done so, and has only if possible raised you higher in my conceptions.
As I know nothing of this opportunity, I shall only add that the leaves you wrote for, were sent per post last night, directed to Mr. Chaumont, Passy near Paris. The rest will be conveyed to you by the bearer of this; together with a book from Dr. Forster, intended he says for your country.
The accounts with Johnson I had settled, and charged them to Mr. Jonathan Williams. But in consequence of your letter, I shall get the money from Mrs. Hewson and have it paid to Johnson; which will leave 4 ½ guineas more to W’s credit. There were some additional articles at Johnson’s, besides those ordered by myself; the whole together amounting to £8 or £10. I believe I sent Mr. Ws the particulars; if not, they shall be sent.
I told you of the firmness of a certain character which you so covered with benedictions; by that opportunity I did not choose to add, that there is reason to think his successor has been alike firm; which gave me infinite joy, and will give you some little satisfaction. Many men think they know the foibles of the last; I am sure however they know not what his virtues are, or the turn of his talents. I shall soon give you some anecdotes; but not by this or the next opportunity of writing. I say next, because Mr. W: Senior pretends to have made his mind up about going. I have used all my little eloquence to persuade him, and hope with appearance of success, but Jonathan must not even yet thoroughly depend upon him. The party is fooled and amused here, and will get nothing. With increased gratitude and veneration, I am, my dearest sir, your most devoted and affectionate
Benjn. Vaughan


You will hardly conceive which of the papers in your packet I turned to first: It was the paper about Baxter. When I have thought more ripely about it, I shall perhaps send you a very short line on the subject. I am most thankful for that and the rest some of which I never saw before, and are therefore new treasures. Johnson however advises me to wait some very short space before we begin anew. I expect your other promised boon with prodigious impatience. My messenger was quite delighted with his second reception. We think him here a blunt, independent, faithful man, with a great portion of good sense and management. He governs in a variety of things. No news I believe.

 
Endorsed: Vaughn Augt. 1. 78
